Exhibit 99.1 Zones Announces Financial Results for the Three Months Ended March 31, 2007 AUBURN, WA 04/26/2007 Zones, Inc. (the "Company," "Zones"™) (NASDAQ: ZONS): Total first quarter 2007 net sales grew 10.6% year over year to $148.2 million First quarter 2007 SMB sales grew 28.3% compared to the prior year First quarter 2007 diluted earnings per share increased 33.3% to $0.16 per share compared to $0.12 per share in 2006 Zones, a single-source direct marketing reseller of name-brand information technology products, today announced its results for the three months ended March 31, 2007. Total first quarter 2007 net sales grew 10.6% to $148.2 million compared to $134.0 million in the first quarter of 2006. The Company's first quarter net income was $2.3 million, or $0.16 per diluted share, compared with a net income of $1.7 million, or $0.12 per diluted share, for the same quarter a year ago. Firoz Lalji, CEO, commented, "Our performance this quarter, particularly year over year sales growth from our SMB customers, reflects our progress in refining our customer management systems and processes. In order to maintain this sales momentum, we continued our investment in long term initiatives during the first quarter of 2007. These initiatives include the hiring of account executives for our call centers and our major objective of developing, recruiting and hiring a national field sales organization." Lalji continued, "The foundation of our sales strategy and the impetus behind our current sales growth remains our laser focus on providing our customers Five Star Service from all facets of our organization." Operating Highlights Consolidated outbound sales increased 12.3% to $146.6 million in the first quarter of 2007 compared to $130.6 million in the same period of 2006. Sales to SMB customers grew 28.3% in the quarter compared to the same quarter a year ago. Customer unassisted sales (primarily web based) were $34.3 million and represented 23.2% of total first quarter 2007 net sales. Gross profit margins were 12.3% in the first quarter of 2007 compared to 12.4% in the first quarter of 2006 and 12.0% sequentially over the immediately preceding quarter. The sequential increase is due primarily to vendor programs and customer and product mix. Gross profit margins as a percent of sales vary on a quarterly basis due to vendor programs, product mix, pricing strategies, customer mix, and economic conditions. Total selling, general and administrative expenses, as a percent of net sales, were 8.5% in the first quarter of 2007, which is a decrease from 8.9% in the first quarter of 2006 and an increase sequentially from 7.8% for the fourth quarter of 2006. Asset Management The Company's balance sheet remained strong and ended the quarter with a cash balance of $3.2 million. Consolidated working capital was $43.2 million at March 31, 2007 compared to $41.7 million at December 31, 2006. During the quarter, the Company repurchased and retired 56,485 shares of its common stock at an average price of $9.77 per share. Inventories increased to $26.8 million at March 31, 2007 from $21.4 million at December 31, 2006. The increase is due to on hand customer inventory and unshipped orders in various stages of processing at the end of the quarter. Trade accounts receivable increased to $76.3 million at March 31, 2007 over $65.7 million at December 31, 2006. About Zones, Inc. Zones, Inc. is a single-source direct marketing reseller of name-brand information technology products to the small-to-medium-sized business market, enterprise accounts and public sector accounts. Zones sells these products through outbound and inbound account executives, catalogs and the Internet. Zones offers more than 150,000 products from leading manufacturers including 3COM, Adobe, Apple, Cisco, Epson, HP, IBM, Kingston, Lenovo, Microsoft, Sony and Toshiba. Incorporated in 1988, Zones, Inc. is headquartered in Auburn, Washington. Buying information is available at http://www.zones.com, or by calling 800-258-2088. The Company's investor relations information can be accessed online at www.zones.com/IR. A live webcast of the Company's management discussion of the first quarter will be available on the Company's Web site at www.zones.com/IR under upcoming events. The webcast will be held today, April 26, 2007 at 2:00 pm PT. This press release may contain statements that are forward-looking. These statements are made pursuant to the safe harbor provision of the Private Securities Litigation Reform Act of 1995. These statements are based on current expectations that are subject to risks and uncertainties that could cause actual results to differ materially from historical results or those anticipated. These risk factors include, without limitation, future growth; account executive hiring and productivity; increased expenses of being a public company; pressure on margin; competition; state tax uncertainties; rapid technological change and inventory obsolescence; reliance on vendor relationships; dependence on personnel; potential disruption of business from information systems failure; reliance on outsourced distribution; variations in gross profit margin percentages due to vendor programs and credits, product and customer mix, pricing strategies, and economic conditions; and other risks and uncertainties detailed in the Company's filings with the SEC. ZONES, INC. CONSOLIDATED BALANCE SHEETS (in thousands) (Unaudited) March 31, 2007 December 31, 2006 ASSETS Current assets Cash and cash equivalents $ 3,221 $ 9,191 Receivables, net of allowance for doubtfulaccounts of $1,932 and $1,936 76,297 65,699 Vendor Receivables 18,578 12,556 Inventories 26,751 21,385 Prepaids 1,380 1,076 Deferred tax asset 1,473 1,473 Total current assets 127,700 111,380 Property and equipment, net 4,325 3,771 Goodwill 5,098 5,098 Deferred tax asset 251 251 Other assets 192 195 Total assets $ 137,566 $ 120,695 LIABILITIES & SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 36,866 $ 42,592 Inventory financing 23,139 14,385 Accrued liabilities and other 10,737 12,578 Line of credit 12,300 - Income taxes payable 1,501 150 Total current liabilities 84,543 69,705 Note payable - 6 Deferred rent obligation 1,598 1,502 Total liabilities 86,141 71,213 Commitments and contingencies Shareholders' equity: Common stock 35,614 35,983 Retained earnings 15,811 13,499 Total shareholders' equity 51,425 49,482 Total liabilities & shareholders' Equity $ 137,566 $ 120,695 ZONES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) For the three months ended March 31, 2007 2006 Net sales $ 148,182 $ 133,998 Cost of sales 129,982 117,411 Gross profit 18,200 16,587 Selling, general and administrative expenses 12,596 11,862 Advertising expense, net 1,883 1,802 Operating income 3,721 2,923 Other (income) expense: (24 ) 178 Income before income taxes 3,745 2,745 Provision for income taxes 1,433 1,040 Net income $ 2,312 $ 1,705 Basic income per share $ 0.18 $ 0.13 Shares used in computation of basic income per Share 13,138 13,179 Diluted income per share $ 0.16 $ 0.12 Shares used in computation of diluted income per share 14,718 14,696 Operating Highlights Supplemental Data Three months ended 3/31/2007 3/31/2006 Operating Data Number of orders 107,946 102,696 Average order size $ 1,398 $ 1,334 Direct web net sales (in 000's) $ 34,317 $ 42,803 Sales force, end of period 321 278 Average Productivity (annualized) Per Account Executive (in 000's) $ 1,847 $ 1,928 Per Employee (in 000's) $ 886 $ 884 Product Mix (% of sales) Notebook & PDA's 13.4 % 12.7 % Desktops & Servers 22.0 % 19.7 % Software 16.4 % 15.7 % Storage 7.9 % 10.3 % NetComm 5.7 % 4.7 % Printers 8.8 % 8.2 % Monitors & Video 9.8 % 11.6 % Memory & Processors 5.3 % 7.1 % Accessories & Other 10.6 % 10.0 % Contact: Ronald McFadden Zones, Inc. Chief Financial Officer 253-205-3000
